Citation Nr: 1310991	
Decision Date: 04/03/13    Archive Date: 04/19/13

DOCKET NO.  09-44 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 20 percent for arthritis of the lumbar spine.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The Veteran served on active duty from April 2000 to April 2004.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO) that granted an increased rating of 20 percent for the Veteran's service-connected arthritis of the lumbar spine, effective April 30, 2008 (date of claim).  An August 2008 rating decision continued the 20 percent rating after additional evidence was received and considered.  The Veteran disagrees with the disability rating assigned, but has not expressed disagreement with the effective date assigned for the 20 percent rating.

In August 2012, a videoconference hearing was held before the undersigned.  A transcript of this hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any further action on his part is required.


REMAND

The Veteran seeks an increased rating for his arthritis of the lumbar spine.  He was last examined for this disability in May 2008.  At the August 2012 videoconference hearing, the Veteran testified that his lumbar spine disability has increased in severity each year and reported that he had purchased a back brace to wear during episodes of increased low back pain.  Board Hearing Tr. at 8, 15.  In light of the allegations of worsening since the Veteran was last examined, another VA examination is necessary.  See 38 C.F.R. § 3.327(a).

Significantly, the record shows that in addition to complaints of pain and limited ranges of motion in the lumbar spine, the Veteran also complains of radiating pain that is associated with his lumbar spine disability.  See, e.g., January 2008 VA treatment record (noting that the Veteran complains of occasional paresthesia radiating to both lower extremities); May 2008 VA examination report (noting the Veteran's complaints of shooting pains and electric-like shocks down the sciatic nerve distribution, worse in the left than in the right); but see March 2008 VA treatment addendum note (reporting that electromyography and nerve conduction velocity testing failed to show any evidence of neuropathy).  At the August 2012 videoconference hearing, the Veteran's representative argued that the Veteran's lumbar spine disability should be evaluated with consideration given as to whether his service-connected disability warrants a separate rating for numbness and tingling of his lower extremities as well as the shooting pain.  Board Hearing Tr. at 2.  Governing regulations provide for separate evaluations under an appropriate diagnostic code for any associated objective neurological disabilities, including, but not limited to, bowel or bladder impairment, when rating diseases and injuries of the spine.  38 C.F.R. § 4.71, General Rating Formula, Note 1.  As the record does not show that the Veteran has been afforded a VA examination to evaluate any neurological symptoms of his service-connected lumbar spine disability, such must be accomplished when the aforementioned VA examination is conducted.

Additionally, during the August 2012 videoconference hearing the Veteran complained of incapacitating episodes as a result of his lumbar spine disability.  Board Hearing Tr. at 5-7.  It is unclear whether the Veteran is aware that, in order to be considered for a higher disability rating based on incapacitating episodes, an "incapacitating episode" is defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1 (emphasis added).  The Veteran's postservice treatment records do not show that he has been prescribed bed rest by a physician for his service-connected arthritis of the lumbar spine.  Regardless, any bed rest episodes should be identified and corroborated, and rating on that basis must be considered if such episodes are shown.

Related to the need for additional development of relevant treatment records, the record reflects that the Veteran continues to receive ongoing treatment for his lumbar spine disability at the Iowa City VA Medical Center (VAMC) and the Bettendorf VA Community Based Outpatient Clinic (CBOC).  However, the most recent VA treatment record associated with the claims file is from April 2008.  Because records of more recent (and current) treatment may be potentially relevant to the Veteran's claim, updated VA treatment records must be secured.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA records are considered part of the record on appeal as they are in VA's constructive possession and may have bearing on the Veteran's claim).  

Likewise, at the August 2012 videoconference hearing, the Veteran testified that in addition to receiving treatment from VA, he also continues to seek treatment from a private chiropractor, J.R., D.C., and was previously treated by a private physical therapist to whom he was initially referred by VA.  The record includes a May 2009 private treatment record from J.R., D.C., and December 2005 to September 2007 treatment records from a physical therapist.  Based on the Veteran's hearing testimony, it appears that complete treatment records from the private chiropractor have not yet been associated with the claims file.  Efforts should also be undertaken to clarify whether there are any additional private physical therapy treatment records that are still outstanding; if so, any such records should also be obtained and associated with the claims file.

Finally, the Board observes that the August 2012 videoconference hearing transcript shows that the Veteran's representative indicated she was submitting additional evidence at the hearing.  Board Hearing Tr. at 2.  Such evidence was being submitted with a waiver of AOJ initial consideration.  See 38 C.F.R. § 20.1304 (2012).  However, a review of the record (including the Veteran's Virtual VA eFolder) reveals that such evidence either was not submitted or was not associated with the claims file.  Therefore, the AOJ should specifically seek the Veteran's assistance in obtaining these medical records.  

Accordingly, the case is REMANDED for the following actions:

1. 	Ask the Veteran to identify the provider(s) of all postservice treatment or evaluation he has received for his arthritis of the lumbar spine (particularly including any occasion when bed rest was prescribed by a treating provider and/or when he received treatment for neurological symptoms of his lumbar spine disability), records of which are not already associated with the record, and to provide any releases necessary for VA to obtain records of any such private treatment or evaluation.  Complete records of all such treatment or evaluation from the sources identified should be obtained.  Of particular interest are records from the Veteran's chiropractor, J.R., D.C. and additional private physical therapy treatment records (other than the December 2005 to September 2007 treatment records already of record).

Additionally, ask the Veteran whether he or his representative can re-submit the evidence they indicated was being submitted at the August 2012 videoconference hearing or if the Veteran can provide the necessary release so VA can obtain that evidence.  

2.  Obtain the Veteran's VA treatment records from the Iowa City VAMC and the Bettendorf CBOC from April 2008 to the present.  

3.  If any of the treatment records requested in items 1 and 2 are unavailable, the claims file should be clearly documented to that effect and the Veteran must be notified of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

4. 	After the foregoing evidence/treatment records are associated with the record, arrange for the Veteran to be examined by an appropriate specialist, to include a neurological consultation to determine the current severity of his service-connected arthritis of the lumbar spine, and whether he has any neurological symptoms associated with such disability.  Any neurological symptoms should be identified and their nature/frequency/severity described in detail.  

The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  A complete medical history should be elicited, and any indicated tests and studies should be completed.  The findings reported must include sufficient detail to allow for rating under all pertinent criteria.  

The opinion provider should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If after consideration of all pertinent factors it is the examiner's conclusion that the opinion sought cannot be given without resorting to speculation, it should be so stated and the provider must explain why the opinion sought cannot be offered without resorting to speculation.

5. 	Then re-adjudicate the claim, to include the matter of whether a separate compensable rating is warranted for neurological symptoms associated with the Veteran's service-connected arthritis of the lumbar spine.  If the claim remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West Supp. 2012).


_________________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

